Citation Nr: 0002742	
Decision Date: 02/03/00    Archive Date: 02/10/00

DOCKET NO.  98-01 833	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for post traumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Michael F. Bradican, Associate Counsel


INTRODUCTION

The veteran served on active duty from December 1942 to 
January 1946.

This case arises before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision of March 1997, from 
the St. Petersburg, Florida, Regional Office (RO) of the 
Department of Veterans Affairs (VA).


FINDINGS OF FACT

1.  Private medical records, dated in March 1996, show the 
veteran with some symptoms suggestive of PTSD and depression 
partly related to his wartime experiences.

2.  The Board finds the veteran's statements regarding three 
particular stressful events which occurred during active 
service to be credible.

3.  VA records, dated in May 1984, show the veteran diagnosed 
with PTSD due to his W.W. II experiences.  


CONCLUSION OF LAW

The claim of entitlement to service connection for PTSD is 
well grounded.  38 U.S.C.A. § 5107(a) (West 1991); Caluza v. 
Brown, 7 Vet. App. 498 (1995), aff'd, 78 F.3d 604 (Fed. Cir. 
1996) (per curiam) (table).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

In Epps v. Gober, 126 F.3d 1464 (Fed. Cir. 1997), cert. 
denied, 524 U.S. 940 (1998), the United States Court of 
Appeals for the Federal Circuit (Federal Circuit) held that, 
under 38 U.S.C. § 5107(a), the Department of Veterans Affairs 
(VA) has a duty to assist only those claimants who have 
established well grounded (i.e., plausible) claims.  More 
recently, the United States Court of Appeals for Veterans 
Claims (Court or CAVC) issued a decision holding that VA 
cannot assist a claimant in developing a claim which is not 
well grounded.  Morton v. West, 12 Vet. App. 477 (July 14, 
1999), req. for en banc consideration by a judge denied, No. 
96-1517 (U.S. Vet. App. July 28, 1999) (per curiam).  

Once a claimant has submitted evidence sufficient to justify 
a belief by a fair and impartial individual that a claim is 
well-grounded, the claimant's initial burden has been met, 
and VA is obligated under 38 U.S.C. § 5107(a) to assist the 
claimant in developing the facts pertinent to the claim.  
Accordingly, the threshold question that must be resolved in 
this appeal is whether the appellant has presented evidence 
that the claim is well grounded; that is, that the claim is 
plausible.  

In order for a claim to be well grounded, there must be (1) a 
medical diagnosis of a current disability; (2) medical, or in 
certain circumstances, lay evidence of in-service occurrence 
or aggravation of a disease or injury; and (3) medical 
evidence of a nexus between an in-service injury or disease 
and the current disability.  Epps, 126 F.3d at 1468; Caluza 
v. Brown, 7 Vet. App. 498, 506 (1995), aff'd, 78 F.3d 604 
(Fed. Cir. 1996) (per curiam) (table).  Where the 
determinative issue involves medical causation or etiology, 
or a medical diagnosis, competent medical evidence to the 
effect that the claim is "plausible" or "possible" is 
required.  Epps, 126 F.3d at 1468.  Further, in determining 
whether a claim is well-grounded, the supporting evidence is 
presumed to be true and is not subject to weighing.  King v. 
Brown, 5 Vet. App. 19, 21 (1993).  

In regard to establishing a well-grounded claim, the second 
and third Epps and Caluza elements (incurrence and nexus 
evidence) can also be satisfied under 38 C.F.R. § 3.303(b) 
(1999) by (1) evidence that a condition was "noted" during 
service or during an applicable presumption period; (2) 
evidence showing postservice continuity of symptomatology; 
and (3) medical or, in certain circumstances, lay evidence of 
a nexus between the present disability and the postservice 
symptomatology.  Savage v. Gober, 10 Vet. App. 488, 495-97 
(1997).  

Symptoms, not treatment, are the essence of any evidence of 
continuity of symptomatology.  Savage, 10 Vet. App. at 496.  
Moreover, a condition "noted during service" does not 
require any type of special or written documentation, such as 
being recorded in an examination report, either 
contemporaneous to service or otherwise, for purposes of 
showing that the condition was observed during service or 
during the presumption period.  Id. at 496-97.  However, 
medical evidence of noting is required to demonstrate a 
relationship between the present disability and the 
demonstrated continuity of symptomatology unless such a 
relationship is one as to which a lay person's observation is 
competent.  Id. at 497.  

In the case of a disease only, service connection also may be 
established under section 3.303(b) by (1) evidence of the 
existence of a chronic disease in service or of a disease, 
eligible for presumptive service connection pursuant to 
statute or regulation, during the applicable presumption 
period; and (2) present disability from it.  Savage, 10 Vet. 
App. at 495.  Either evidence contemporaneous with service or 
the presumption period or evidence that is post service or 
post presumption period may suffice.  Id.  

A review of the evidence of record indicates that the veteran 
served as an engineer in the 173rd Engineer Battalion in the 
Pacific Theater during W.W. II.  He has stated that he 
underwent numerous stressful events during this period 
including combat, bombings, the deaths of civilians, burning 
and burying the bodies of enemy soldiers, and the traumatic 
amputation of the leg of a fellow serviceman.  

Regarding the last stressor the veteran has provided several 
statements from the soldier in question regarding this 
incident.  According to the veteran and the statements of 
this soldier, the veteran assisted in completing the 
amputation of the leg with his knife after a partial 
traumatic amputation had occurred.  The veteran then carried 
the wounded soldier to a jeep and took him to a landing craft 
for medical evacuation.  The Board accepts the veteran's 
statements regarding this event to be credible.  The Board 
also accepts as credible his statements regarding being 
assigned duty burning and burying enemy dead, as this is 
consistent with the conditions under which he served.  Based 
on letters sent by the veteran to a fellow serviceman, the 
Board also accepts as credible the veteran's testimony 
regarding his presence when an ammunition ship exploded in a 
harbor in Korea shortly after W.W. II ended.

The Board notes that the veteran was diagnosed with PTSD in 
May 1984 by VA.  The report of a January 1992 VA examination 
shows a diagnosis of PTSD which has evolved into major 
depressive disorder.  Although current records do not contain 
a diagnosis of PTSD, private records from March 1996 show the 
veteran exhibiting some symptoms of PTSD and depression 
partly related to his wartime experiences.

The Board concludes that the claim is well grounded and 
warrants further investigation in the form of a new VA 
examination and a professional medical opinion regarding the 
veteran's current psychiatric diagnosis.


ORDER

The claim of entitlement to service connection for PTSD is 
well grounded.  To this extent only, the appeal is granted.


REMAND

Because the claim of entitlement to service connection for 
PTSD is well grounded, VA has a duty to assist the appellant 
in developing facts pertinent to the claim.  38 U.S.C.A. 
§ 5107(a) (West 1991); 38 C.F.R. § 3.159 (1999); Murphy v. 
Derwinski, 1 Vet. App. 78 (1990).

As discussed above, the Board finds that the veteran has 
presented credible testimony regarding several stressors.  
The medical evidence of record shows some inconsistencies 
regarding the nature and origins of the veteran's psychiatric 
disability.  The Board concludes that a new examination and 
opinion would be helpful.


Therefore, this claim is REMANDED to the RO for the 
following:

1.  The veteran should be afforded a VA 
PTSD examination.  The physician should 
be asked to review this remand and the 
claims folder prior to rendering an 
opinion.  The examiner should be asked to 
provide an expert opinion regarding the 
question of whether the veteran currently 
suffers from PTSD, and whether such 
disability is related to the stressors 
which the Board has determined to be 
credible.  The physician should also be 
asked to render an opinion regarding the 
likelihood that the veteran's depression 
may be in some way related to either PTSD 
or to his wartime experiences.

2.  The examiner should be informed that 
his opinion will be most helpful to the 
Board if phrased in one of the following 
manners:  The veteran's claimed 
psychiatric disorder is (1) definitely 
related to his service (2) more likely 
than not related to his service (3) as 
likely as not related to his service (4) 
more likely than not unrelated to his 
service (5) definitely unrelated to his 
service.


Upon completion of the above described items, the RO should 
review the veteran's claim for service connection for PTSD.  
If the decision remains adverse the RO should provide the 
veteran and his representative a supplemental statement of 
the case and adequate time to respond.  The claim should then 
be returned to the Board for further appellate review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).



		
	M. W. GREENSTREET
	Member, Board of Veterans' Appeals





 



